EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tiffany Adigwe on 03/04/2022.
The application has been amended as follows: 
Claims 2, 3, 11, and 13 have been cancelled.
Claims 1, 4, 12, 16, and 17 have been amended as follows:
--1 (amended). A power tool, comprising: 
a housing; 
an electric motor located inside the housing and including a permanent magnet; 
a shaft rotatable about an axis relative to the housing and configured to transmit power from the electric motor; 
a locking member movable between a lock position and an unlock position in a nonenergized state of the electric motor, and engageable with the shaft at the lock position to lock rotation of the shaft; and 

wherein the abutting member is an elastic member; and
wherein the locking member has a first long hole having a longitudinal axis in a direction of movement of the locking member, and the first long hole receives the abutting member.--
In claim 4, line 1, the term “claim 3” has been changed to --claim 1--.
In claim 12, line 1, the term “claim 2” has been changed to --claim 1--.
In claim 16, line 1, the term “claim 2” has been changed to --claim 1--.
In claim 17, line 1, the term “claim 3” has been changed to --claim 1--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a power tool comprising a housing, an electric motor located inside the housing and including a permanent magnet, a shaft rotatable about an axis relative to the housing and configured to transmit power from the electric motor, a locking member movable between a lock position and an unlock position in a nonenergized state of the electric motor and engageable with the shaft at the lock position to lock rotation of the shaft, and an abutting member configured to apply, to the locking member at the lock position, a force in a direction opposite to an axial torque caused by the permanent magnet and applied to the locking member, wherein the abutting member is an elastic member, and wherein the locking member has a first long 
For example, Botefuhr et al. (2005/0155227), hereinafter Botefuhr, teaches a power tool comprising a housing, an electric motor located inside the housing, a shaft 30 rotatable about an axis relative to the housing and configured to transmit power from the electric motor, a locking member 32 movable between a lock position and an unlock position in a nonenergized state of the electric motor, and engageable with the shaft at the lock position to lock rotation of the shaft, and an abutting member 16 configured to apply, to the locking member at the lock position, a force in a direction opposite to an axial torque caused by the permanent magnet and applied to the locking member.
However, Botefuhr does not teach the housing having a permanent magnet and wherein the abutting member is an elastic member, and wherein the locking member has a first long hole having a longitudinal axis in a direction of movement of the locking member, and the first long hole receives the abutting member. 
While to use a brushless motor having a permanent magnet in the power tool is known in the art, there is no teaching of the abutting member being an elastic member, and the locking member having a first long hole having a longitudinal axis in a direction of movement of the locking member, and the first long hole receives the abutting member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Power tools with a spindle locking device of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/           Examiner, Art Unit 3724